United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3457
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Keith Curtis Black,                     *
                                        *     [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: September 4, 2007
                                 Filed: September 11, 2007
                                 ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      After Keith Curtis Black pleaded guilty to conspiring to manufacture and
distribute 50 grams or more of crack cocaine and to distribute powder cocaine, in
violation of 21 U.S.C. §§ 841 and 846, the district court1 sentenced him to 240 months
in prison and 10 years of supervised release. On appeal, he challenges the district
court’s denial of his motion to withdraw his guilty plea.




      1
        The Honorable Mark W . Bennett, United States District Judge for the Northern
District of Iowa.
      We conclude that the district court did not abuse its discretion by denying
Black’s motion to withdraw his guilty plea. In his written motion to withdraw, Black
did not offer a fair and just reason for withdrawing this plea, see Fed. R. Crim. P.
11(d)(2)(B); United States v. Wicker, 80 F.3d 263, 266 (8th Cir. 1996) (standard of
review); United States v. Ramirez-Hernandez, 449 F.3d 824, 826 (8th Cir. 2006)
(when court sees no fair and just reason to permit withdrawal, it need not address
concerns of length of time between plea and motion to withdraw or prejudice to
government); and Black’s assertions of innocence during allocution at sentencing
were also unavailing, see United States v. Morrison, 967 F.2d 264, 268 (8th Cir. 1992)
(“An assertion of innocence!even a ‘swift change of heart after the plea’!does not
constitute a ‘fair and just reason’ to grant withdrawal.”) (internal citation omitted).


      Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw.
                        ______________________________




                                          -2-